 In the Matter of APEX MACHINE COMPANY, AND CHICAGO METAL HOSECORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT No. 108, A. F.^OF L.Case No. 13-R-0313-Decided April 29, 1944Pope & Ballard,byMr. John H. Thomson,andMr. Thomas H.Ryan,of Chicago, Ill., for the Companies.,Messrs. P. L. SiemillerandR.W. Riddle,of Chicago, Ill., for theI.A.M.Mr. Melton Boyd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,, District No. 108, affiliated with the American Federation of Labor,herein called the I. A. M., alleging that a question affecting commercehad arisen concerning, the representation of employees of ApexMachine Company and Chicago Metal Hose Corporation,' in theirplant in, Elgin, Illinois,2 herein called the Companies and separatelyreferred to as Apex Machine and Chicago Metal, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Francis X. Helgesen, Trial Examiner.' This hearing was heldatChicago, Illinois, on March 22, 1944.The Companies and the1.A. M. appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties,were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1This is the correct name of this Company, stipulated by the parties at thehearing.2 The original petition tias amended by interlineation on stipulation of the parties to relateto employees of the Elgin plant.56 N. L.R. B., No. 33.164 APEX MACHINE COMPANY165FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESApex Machine Company is an Illinois corporation, having its execu-tive offices in Maywood, Illinois, and its operating plant in Elgin,Illinois, where it is engaged principally in the 'manufacture of partsand accessories used in the manufacture and repair of flexible metalhose.During the year 1943, Apex Machine purchased raw materialvaluedin excessof $5,000, of which approximately 50 percent wasshipped to it from outside the State of Illinois, and during that yearitmade sales of its productsin excessof $10,000, of which approxi-mately 10 percent was delivered to purchasingagenciesof the militaryforcesof the United States, and approximately 90 percent was de-livered to ChicagoMetal HoseCorporation at the Elgin plant.Chicago Metal Hose Corporation is an Illinois corporation, havingits executive' offices and principal place of business in Maywood,Illinois,, and conducting a part of its manufacturing operations in itsplant in Elgin, Illinois, where it is engaged principally in the manu-facture of flexible metal hose.During the year 1943, Chicago Metalpurchased raw materials valued in excess of $5,000, of which approx-imately 50 percent was shipped to it from outside the State of Illinois,and during that year it made sales of its product in excess of $10,000,all of which was delivered to purchasing agencies of the militaryforces of the United States.Each of the Companies concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Association of Machinists, District No. 108, affiliatedwith the American Federation of Labor, is a labor organizationadmitting 'to membership employees of the Companies.III.THE QUESTIONCONCERNING REPRESENTATIONThe I. A. M. by similar letters dated February 7, 1944, notified eachof the Companies that it represented a majority of the Companies'employees, and requested recognition as their exclusive bargainingagent.The Companies, by similar letters dated February 12, 1944,,refused to recognize the I. A. M., suggesting that it submit the matterto the appropriate governmental agency.The statement of a Board agent, admitted in evidence at the hear-ing, indicates that the I. A. M. represents a substantial number ofemployees in the unit herein found appropriate.33A Field Examiner issued a report on his investigation stating that the I.A.M. hadsubmitted 134 membership application cards dated in February 1944; 70 were signed by 166DECISIONS OF, NATIONAL LABOR RELATIONS BOARDWe find that a question' affecting commerce has arisen concerningthe representation of employees of the Companies within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. A. M. seeks a, single unit comprised of all employees of bothof the Companies, employed at the Elgin plant, excluding office andclerical employees, production- engineering employees, cafeteria em-ployees,,,guards, and supervisory employees.The, Companies agreeupon inclusion within the unit of the foregoing classifications ofemployees, but do not agree that the employees of both of the Com-panies should comprise a single unit.-Certain shareholders of Chicago ,Metal were the incorporators ofApex Machine, after they had purchased the physical equipment of anunincorporated business and moved that equipment into the Elginplant of Chicago Metal. The Companies have the same' executive of-ficers, and employ,the same director of personnel who manages thelabor relations of both Companies.The executive offices of each of theCompaniesare in onebuilding in Maywood, Illinois, and the opera-tions of each Company at Elgin are in the same plant buildingseparated only by a wire partition, although the plant office of each'of the Companies is separately staffed and maintains separate records.Employees of both of the Companies at the Elgin plantuse a commonentrance way, the same toilet facilities, and, the same cafeteria service.4Apex Machine operates on two shifts each day which correspond to theday shift and early night shift of the three shifts operated by ChicagoMetal each day. There is some transfer of'production personnel fromone Company to the other, and an employee on the pay roll of ChicagoMetal does the repair work on machinery of Apex Machine.Insofaras there are comparable jobs, employees of each of the Companies re-ceive comparable wages.They have the same vacation schedule.They work in the same physical enviroinent, and work undersimilarsystems of supervision, with'ultimate responsibility for labor relationsin the same director of personnel. , In view of all the circumstancesherein disclosed, we-are of the opinion that the employees of the Com-panies together constitute an appropriate unit.,'We find that all employees of the Apex Machine Company and theChicago Metal Hose Corporation employed at the Elgin plant of theCompanies, excluding office and clerical employees, production engi-lieering employees, cafeteria employees, guards and supervisory em-employees of Apex Machine, and 64 by employees of Chicago Metal.There are approxi-mately 220 employees in the unit claimed to be appropriate.'4Operated within the plant by Chicago Metal.SeeMatter of Aaron Ferer &Sons,Inc. and 11,sping Materials,Inc.,53 N. L. R. B. 770,and cases cited thereinS APEX MACHINE COMPANY167ployees having authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action,' constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations' Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of-the investigation to ascertain representa-tives for the purposes of collective' bargaining with Apex MachineCompany, and Chicago Metal Hose Corporation, Elgin, *Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above; who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Association of Machinists, District No.108, A. F. of L., for the, purposes of collective bargaining.The parties agreed,and we find,that the following classifications fall within the abovedefinition of supervisory employees;Apex Machine:plant superintendent, assistant plantsuperintendent,machine shop foreman, coupling department foreman, chief inspector, groupleader(except Alfred Bauldauf who was conceded not to have such authority) ;and atChicago Metal:plant superintendent,assistant plant superintendent, general fireman,shift foremen,chief engineer,chief electrician,chief inspector,shipping clerk.